          Case 2:20-cv-01274-APG-NJK Document 32 Filed 08/02/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DAVID LEVOYD REED,                                        Case No.: 2:20-cv-01274-APG-NJK

 4          Plaintiff                                     Order Adopting Magistrate Judge’s
                                                       Report and Recommendation, and Denying
 5 v.                                                      Motion for Leave to File Joinder

 6 CLARK COUNTY DISTRICT ATTORNEY,                                    [ECF Nos. 12, 15]
   et al.,
 7
           Defendants
 8

 9         Magistrate Judge Koppe screened the complaint filed by plaintiff David Reed. She

10 recommended that I dismiss some of the claims and stay the remaining claims until Reed’s state

11 criminal case is resolved. ECF No. 12 at 9. Reed objected to Judge Koppe’s recommendations

12 (ECF No. 14), and moved for leave to add claims and defendants to this case (ECF No. 15).

13         I have conducted a de novo review of the complaint and relevant papers as required by

14 Local Rule IB 3-2(b). Judge Koppe’s Report and Recommendation sets forth the proper legal

15 analysis and factual bases for the decision, and I adopt it as my own. I will stay this case until

16 Reed’s state criminal case is completed. I thus will deny without prejudice Reed’s motion for

17 leave as moot.

18         I THEREFORE ORDER that the Report and Recommendation (ECF No. 12) is

19 accepted.

20         I FURTHER ORDER that the following claims are dismissed:

21                  1.   Reed’s federal constitutional claims for declaratory and injunctive relief

22                       against the defendants;

23                  2.   Reed’s claims for damages against the defendants in their official capacities;
           Case 2:20-cv-01274-APG-NJK Document 32 Filed 08/02/21 Page 2 of 3




 1                 3.   Reed’s claim for damages against the Clark County District Attorney and

 2                      defendant Shannon Clowers in their personal capacities for initiating and

 3                      pursuing a criminal case against him;

 4                 4.   Reed’s claims for damages against defendants Clowers and Ekaterina

 5                      Derjavina in their personal capacities for failing to preserve or disclose

 6                      exculpatory evidence; and

 7                 5.   Reed’s claim against defendant Parker Brooks for allegedly withholding the

 8                      aerial video footage.

 9         I FURTHER ORDER that the following claims are STAYED pending the resolution of

10 Reed’s state criminal case:

11                 1. Reed’s claim for damages against defendant Brooks in his personal capacity

12                      for destroying exculpatory evidence;

13                 2. Reed’s damages claim against defendant Jeff Rogan in his personal capacity

14                      for conspiring with the Las Vegas Metropolitan Police Department to

15                      manufacture probable cause;

16                 3. Reed’s damages claim against the defendants in their personal capacities for

17                      preventing Reed from attending proceedings in his state criminal case; and

18                 4. Reed’s state law claims.

19         I FURTHER ORDER the Clerk’s Office to ADMINISTRATIVELY CLOSE this case.

20         I FURTHER ORDER Plaintiff Reed to file a request to reopen this case within 30 days of

21 the final disposition of his criminal case if he wishes to proceed. If he fails to do so, this case

22 may be dismissed without further notice.

23



                                                      2
          Case 2:20-cv-01274-APG-NJK Document 32 Filed 08/02/21 Page 3 of 3




 1        I FURTHER ORDER that Reed’s motion for leave to add claims and defendants (ECF

 2 No. 15) is denied without prejudice.

 3        DATED this 2nd day of August, 2021.

 4

 5                                                  ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                3
